Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
1.	The response filed 04/01/2022 has been entered and made off record.

Response to Arguments
2.	Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).  Examiner's response to the presented arguments follows below.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deuel et al., [US Pub. No.: 2019/0380562 A1] in view of Maeda et al., [US Pub. No.: 2004/0073084 A1]
Re. Claim 1, Deuel discloses:
An external mechanism for an endoscope [external mechanism |Fig. 6 el 112], comprising: an engagement member configured to engage with a bending operation knob of a bending operation device provided in an operation portion of the endoscope [A proximal end of the control wire may be connected to a dial or knob at the proximal end of the housing. The dial or knob may include a threaded inner surface configured to engage corresponding threaded grooves on an outer surface of the proximal end the housing. The dial or knob may be rotated in a first direction or second direction to move the control wire proximally or distally and in turn move the linear gear proximally or distally along the housing |0008];
a housing case housing the engagement member and the driving motor, the housing case being configured to be detachably attached to the operation portion [a housing of a control handle and drive wheel attached to an operation portion |Figs. 4A-B, 0031]; 
and an operation switch arranged outside the housing case and configured to output a control signal to the driving motor due to an operating element being operated, wherein the operation switch is pivotally supported by a rotation shaft and rotates with respect to the housing case [The lever may be pivotally connected to the drive wheel and the drive gear. Moving the lever from the first position to the second position may rotate the drive wheel and the drive gear in a first direction and may rotate the idler wheel and idler gear in a second direction. Moving the lever from the second position to the first position may rotate the drive wheel and the drive gear in the second direction and may rotate the idler wheel and idler gear in the first direction |0005].
Deuel does not distinctly disclose:
a driving motor configured to generate a driving force for rotating the engagement member;
However in the same field endeavor Maeda discloses:
a driving motor configured to generate a driving force for rotating the engagement member [The bend driving portion has a motor for generating driving force, a gear train for transmitting driving force generated in the motor, a sprocket for converting driving force of the motor to a back and forth movement of bending operation wires for bending the bending portion at the head portion of an inserting portion |Abstract];
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Deuel with Maeda to provide an electrically-bent endoscope, including a motor for generating driving force for bending a bending portion at the head portion of an inserting portion [0010].

Re. Claim 2, Deuel discloses:
wherein the rotation shaft is inserted through a first hole provided in the housing case and a second hole provided in the operation switch [pinion shaft may rotate and is inserted through two holes |0008].

Re. Claim 5, Deuel discloses:
An endoscope apparatus in which the external mechanism for the endoscope according to claim 1 is mounted [The idler wheel and idler gear may be rotatably mounted on opposite sides of an idler. |0005].

Re. Claim 6, Deuel discloses:
An endoscope apparatus in which the external mechanism for the endoscope according to claim 3 is mounted [Fig.3a adapter backbone external from endoscope for mounting/hanging the endoscope| 0013, 00227].

7.	Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deuel in view of Maeda in further view of Nagamizu et al., [US Pub. No.: 2009/0062616 A1].
Re. Claim 3, Deuel discloses:
An external mechanism for an endoscope [external mechanism |Fig. 6 el 112], comprising: an engagement member configured to engage with a bending operation knob of a bending operation device provided in an operation portion of the endoscope [A proximal end of the control wire may be connected to a dial or knob at the proximal end of the housing. The dial or knob may include a threaded inner surface configured to engage corresponding threaded grooves on an outer surface of the proximal end the housing. The dial or knob may be rotated in a first direction or second direction to move the control wire proximally or distally and in turn move the linear gear proximally or distally along the housing |0008];
a housing case housing the engagement member and the driving motor housing case being configured to be detachably attached to the operation portion [a housing of a control handle and drive wheel attached to an operation portion |Figs. 4A-B, 0031]; 
and an operation switch arranged outside the housing case and configured to output a control signal to the driving motor due to an operating element being operated, wherein the operation switch is pivotally supported by a rotation shaft and rotates with respect to the housing case [The lever may be pivotally connected to the drive wheel and the drive gear. Moving the lever from the first position to the second position may rotate the drive wheel and the drive gear in a first direction and may rotate the idler wheel and idler gear in a second direction. Moving the lever from the second position to the first position may rotate the drive wheel and the drive gear in the second direction and may rotate the idler wheel and idler gear in the first direction |0005 
Deuel does not distinctly disclose:
a driving motor configured to generate a driving force for rotating the engagement member;
wherein the operation switch includes a dummy switch, and the dummy switch being disposed on a remote switch provided in the operation portion, the dummy switch being configured to activate the remote switch.

However in the same field endeavor Maeda discloses:
a driving motor configured to generate a driving force for rotating the engagement member [The bend driving portion has a motor for generating driving force, a gear train for transmitting driving force generated in the motor, a sprocket for converting driving force of the motor to a back and forth movement of bending operation wires for bending the bending portion at the head portion of an inserting portion |Abstract];
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Deuel with Maeda to provide an electrically-bent endoscope, including a motor for generating driving force for bending a bending portion at the head portion of an inserting portion [0010].
Furthermore the combination of Deuel and Maeda does not distinctly disclose:
wherein the operation switch includes a dummy switch, and the dummy switch being disposed on a remote switch provided in the operation portion, the dummy switch being configured to activate the remote switch
However in the same field of endeavor Nagamizu discloses:
wherein the operation switch includes a dummy switch, and the dummy switch being disposed on a remote switch provided in the operation portion, the dummy switch being configured to activate the remote switch [a plurality of switches 12 and 13 are provided in the operation portion 7. The switches 12 and 13 are operated when a predetermined endoscope function is to be performed |0038].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention combine Deuel with Nagamizu to have endoscope switches to carry out a predetermined endoscope functions [0038].

Re. Claim 4, The combination of Deuel and Maeda does not distinctly disclose:
wherein the dummy switch is arranged on the actuating switch due to the operation switch rotating with respect to the housing case.
However in the same field of endeavor Nagamizu discloses:
wherein the dummy switch is arranged on the actuating switch due to the operation switch rotating with respect to the housing case [The bending operation knobs 11 are configured such that the bending portion 9 is bent in four directions or in two directions in accordance with the rotating operation of the knobs |0038].
[See motivation in claim 3]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488